Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Shawn Smith, Appellant                                Appeal from the 102nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No. 13F0106-
 No. 06-14-00156-CR         v.                         102). Opinion delivered by Justice Carter,*
                                                       Chief Justice Morriss and Justice Moseley,
 The State of Texas, Appellee                          participating. *Justice Carter, Sitting by
                                                       Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Shawn Smith, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JUNE 16, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk